DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 3 and 5 are amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darolia et al. (US 2006/0039820). 
In regard to claim 1 and claim 18, Darolia et al. (‘820) discloses single crystal nickel base alloys having compositions relative to that of the instant invention (abstract and [0007]). 

Element
Instant Claim
(mass percent)
Darolia et al. (‘820)
(mass percent)
Overlap
Cr
6.7 – 7.5 
about 1.25 – 10  
6.7 – 7.5  
Mo
1.8 – 2.3  
about 1 – 4  
1.8 – 2.3  
Co
4.75 – 10.3  
about 4.25 – 17  
4.75 – 10.3  
Al
5.3 – 5.9  
about 5.0 – 6.6
5.3 – 5.9  
Re
2.8 – 3.2 
about 3 – 8 
about 3 – 3.2 
Element
Instant Claim
(mass percent)
Darolia et al. (‘820)
(mass percent)
Overlap
W
3.7 – 7.3  
about 3.0 – 7.5  
3.7 – 7.3  
Ta
6.0 – 9.0  
about 5.8 – 10.7  
6.0 – 9.0  
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, molybdenum, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base alloys of Darolia et al. (‘820) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the application was filed to select the claimed amounts of chromium, molybdenum, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Darolia et al. (‘820) because Darolia et al. (‘820) discloses the same utility throughout the disclosed ranges. 
In regard to claim 2, Darolia et al. (‘820) discloses single crystal nickel base alloys having compositions relative to that of the instant invention (abstract and [0007]). 
Element
Instant Claim
(mass percent)
Darolia et al. (‘820)
(mass percent)
Overlap
Cr
6.8 – 7.2
about 1.25 – 10  
6.8 – 7.2 
Mo
1.8 – 2.2  
about 1 – 4  
1.8 – 2.2  
Co
4.9 – 10.2  
about 4.25 – 17  
4.9 – 10.2
Al
5.35 – 5.7  
about 5.0 – 6.6
5.35 – 5.7  
Re
2.9 – 3.1 
about 3 – 8 
about 3 – 3.1 
W
3.8 – 7.2  
about 3.0 – 7.5  
3.8 – 7.2 
Ta
6.1 – 8.9  
about 5.8 – 10.7  
6.1 – 8.9 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, molybdenum, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base alloys of Darolia et al. (‘820) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the application was filed to select the claimed amounts of chromium, molybdenum, cobalt, aluminum, rhenium, tungsten and tantalum from the 
	In regard to claim 3, Darolia et al. (‘820) discloses about 0 to 2 weight percent titanium, about 0.001 to about 0.005 weight percent boron, 0 to 0.20 weight percent yttrium, about 0.1 to 2 weight percent hafnium, no amount of silicon or sulfur are specified, about 0.02 to about 0.4 weight percent carbon (abstract and [0007]). 
	In regard to claim 4, Darolia et al. (‘820) discloses 0.02 to 0.40 weight percent carbon, which overlaps the range of the instant invention (claim 4). 
	In regard to claim 5, Darolia et al. (‘820) does not require the presence of sulfur, hafnium, silicon or carbon beyond 1.0 weight percent and therefore would read on the claim (abstract and [0007]). 
	 In regard to claim 6, Darolia et al. (‘820) does not require the presence of sulfur, hafnium, silicon or carbon beyond 0.75 weight percent and therefore would read on the claim (abstract and [0007]). 
In regard to claim 7, Darolia et al. (‘820) does not require the presence of sulfur, hafnium, silicon or carbon beyond 0.50 weight percent and therefore would read on the claim (abstract and [0007]). 
	With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 17.0 to 23.0%” in claim 9, Darolia et al. (‘820) discloses about 1.25 to 10 weight percent chromium, about 4.25 to 17 weight percent cobalt and about 5.0 to 6.6 weight percent aluminum (abstract and [0007]). Thus, the combined range for these elements would be 10.5 to 33.6, which would encompass the range of the instant invention.
With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 17.5% to 22.5%” in claim 10, Darolia et al. (‘820) discloses about 1.25 to 10 weight percent chromium, about 4.25 to 17 weight percent cobalt and about 5.0 to 6.6 weight percent aluminum (abstract and 
With respect to the recitation “the combined content of tungsten and tantalum is 8.0% to 14.0%” in claim 11, Darolia et al. (‘820) discloses about 3.0 to 7.5 weight percent tungsten and about 5.8 to 10.7 weight percent tantalum (abstract and [0007]). Thus, the combined range for these elements would be 8.8 to 18.2, which would overlap the range of the instant invention. MPEP 2144.05 I. 
With respect to the recitation “the combined content of tungsten and tantalum is 12.0% to 13.0%” in claim 12, Darolia et al. (‘820) discloses about 3.0 to 7.5 weight percent tungsten and about 5.8 to 10.7 weight percent tantalum (abstract and [0007]). Thus, the combined range for these elements would be 8.8 to 18.2, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 9.0 to 16.5%” in claim 13, Darolia et al. (‘820) discloses 3.0 to 8.0 weight percent rhenium, 3.0 to 7.5 weight percent tungsten, and 5.8 to 10.7 weight percent tantalum (abstract and [0007]). Thus, the combined range for these elements would be 11.8 to 26.2, which would overlap the range of the instant invention. MPEP 2144.05 I. 
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 10.0 to 15.5%” in claim 14, Darolia et al. (‘820) discloses 3.0 to 8.0 weight percent rhenium, 3.0 to 7.5 weight percent tungsten, and 5.8 to 10.7 weight percent tantalum (abstract and [0007]). Thus, the combined range for these elements would be 11.8 to 26.2, which would overlap the range of the instant invention. MPEP 2144.05 I. 
In regard to claim 15, Darolia et al. (‘820) discloses 0 to 0.20 weight percent yttrium (abstract and [0007]). 
With respect to the recitation “having one to-all of: an average 1500F/90 ksi salt rupture life of at least 450 hours; and an average 1500F/100 ksi salt rupture life of at least 150 hours; an average 
With respect to the recitation “having one-to-all of: an average 1500F/90ksi salt rupture life of at least 300 hours; and an average 1500/100 ksi salt rupture life of at least 100 hours; an average 1800F/36 ksi air rupture life of at least 140 hours; and an average 1850/38 ksi air rupture life of at least 38 hours” in claim 17, Darolia et al. (‘820) discloses a substantially similar composition. Therefore, substantially similar properties would be expected. MPEP 2112.01 I.
With respect to the recitation “heat treated by a method comprising: a solution heat treat for a period of at least 4.0 hours; and after the solution heat treat, an intermediate heat treatment at 1950F to 2075F for 3.5 hours to 4.5 hours followed by a final aging precipitation heat at a temperature of 1575F to 1675F for a period of 4.0 hours to 32.0 hours” in claim 20, the Examiner notes that claims are drawn to a product and not to a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konter et al. (US 6,419,763). 
In regard to claim 1 and claim 18, Konter et al. (‘763) discloses single crystal nickel base alloys having compositions relative to that of the instant invention (abstract and column 2). 

Element
Instant Claim
(mass percent)
Konter et al. (‘763)
(mass percent)
Overlap
Cr
6.7 – 7.5 
3 – 13   
6.7 – 7.5  
Mo
1.8 – 2.3  
0 – 3   
1.8 – 2.3  
Co
4.75 – 10.3  
5 – 15   
5 – 10.3  
Al
5.3 – 5.9  
3.2 – 6 
5.3 – 5.9  
Re
2.8 – 3.2 
0 – 6  
2.8 – 3.2  
W
3.7 – 7.3  
3.5 – 9.5   
3.7 – 7.3 
Ta
6.0 – 9.0  
2 – 10 
6.0 – 9.0  
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, molybdenum, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base alloys of Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the application was filed to select the claimed amounts of chromium, molybdenum, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Konter et al. (‘763) because Konter et al. (‘763) discloses the same utility throughout the disclosed ranges. 
In regard to claim 2, Konter et al. (‘763) discloses single crystal nickel base alloys having compositions relative to that of the instant invention (abstract and column 2). 
Element
Instant Claim
(mass percent)
Konter et al. (‘763)
(mass percent)
Overlap
Cr
6.8 – 7.2
3 – 13   
6.8 – 7.2 
Mo
1.8 – 2.2  
0 – 3   
1.8 – 2.2  
Co
4.9 – 10.2  
5 – 15   
5 – 10.2
Al
5.35 – 5.7  
3.2 – 6 
5.35 – 5.7  
Re
2.9 – 3.1 
0 – 6  
2.9 – 3.1 
W
3.8 – 7.2  
3.5 – 9.5   
3.8 – 7.2 
Ta
6.1 – 8.9  
2 – 10 
6.1 – 8.9 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, molybdenum, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base alloys of Konter et al. (‘763) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been 
	In regard to claim 3, Konter et al. (‘763) discloses a titanium content of up to 3 weight percent; a hafnium content of up to 1.4 weight percent; a boron content of up to 0.04 weight percent; and a carbon content of 0.002 to 0.08 weight percent (abstract and column 2). 
	In regard to claim 4, Konter et al. (‘763) discloses a hafnium content of up to 1.4 weight percent and a carbon content of 0.002 to 0.08 weight percent (abstract and column 2). 
In regard to claim 5, Konter et al. (‘763) does not require the presence of sulfur, hafnium, silicon or carbon beyond 1.0 weight percent and therefore would read on the claim (abstract and column 2). 
In regard to claim 6, Konter et al. (‘763) does not require the presence of sulfur, hafnium, silicon or carbon beyond 0.75 weight percent and therefore would read on the claim (abstract and column 2). 
In regard to claim 7, Konter et al. (‘763) does not require the presence of sulfur, hafnium, silicon or carbon beyond 0.50 weight percent and therefore would read on the claim (abstract and column 2). 
In regard to claim 8, Konter et al. (‘763) does not require the presence of sulfur, hafnium, silicon or carbon beyond 0.40 weight percent and therefore would read on the claim (abstract and column 2). 
With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 17.0 to 23.0%” in claim 9, Konter et al. (‘763) discloses 3 to 13 weight percent chromium, 5 to 15 weight percent cobalt and 3.2 to 6 weight percent aluminum (abstract and column 2). Thus, the combined range for these elements would be 11.2 to 34, which would encompass the range of the instant invention.
With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 17.5 to 22.5%” in claim 10, Konter et al. (‘763) discloses 3 to 13 weight percent chromium, 5 to 15 
With respect to the recitation “the combined content of tungsten and tantalum is 8.0% to 14.0%” in claim 11, Konter et al. (‘763) discloses about 3.5 to 9.5 weight percent tungsten and 2 to 10 weight percent tantalum (abstract and column 2). Thus, the combined range for these elements would be 5.5 to 19.5, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of tungsten and tantalum is 8.0% to 14.0%” in claim 12, Konter et al. (‘763) discloses about 3.5 to 9.5 weight percent tungsten and 2 to 10 weight percent tantalum (abstract and column 2). Thus, the combined range for these elements would be 5.5 to 19.5, which would encompass the range of the instant invention.
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 9.0 to 16.5%” in claim 13, Konter et al. (‘763) discloses 0 to 6 weight percent rhenium, 3.5 to 9.5 weight percent tungsten, and 2 to 10 weight percent tantalum (abstract and column 2). Thus, the combined range for these elements would be 5.5 to 25.5, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 10.0 to 15.5%” in claim 14, Konter et al. (‘763) discloses 3.0 to 8.0 weight percent rhenium, 3.0 to 7.5 weight percent tungsten, and 5.8 to 10.7 weight percent tantalum (abstract and column 2). Thus, the combined range for these elements would be 11.8 to 26.2, which would overlap the range of the instant invention. MPEP 2144.05 I. 
In regard to claim 15, Konter et al. (‘763) does not require the presence of yttrium, lanthanum and/or cerium above 0.05 weight percent combined and therefore reads on the claim (abstract and column 2). 

With respect to the recitation “having one-to-all of: an average 1500F/90ksi salt rupture life of at least 300 hours; and an average 1500/100 ksi salt rupture life of at least 100 hours; an average 1800F/36 ksi air rupture life of at least 140 hours; and an average 1850/38 ksi air rupture life of at least 38 hours” in claim 17, Konter et al. (‘763) discloses a substantially similar composition. Therefore, substantially similar properties would be expected. MPEP 2112.01 I.
With respect to the recitation “heat treated by a method comprising: a solution heat treat for a period of at least 4.0 hours; and after the solution heat treat, an intermediate heat treatment at 1950F to 2075F for 3.5 hours to 4.5 hours followed by a final aging precipitation heat at a temperature of 1575F to 1675F for a period of 4.0 hours to 32.0 hours” in claim 20, the Examiner notes that claims are drawn to a product and not to a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive. 
Baird is misdirected and the citation to Susi is error since there are no identified non-preferred embodiments and the Examiner has not explained the nature of the asserted broader disclosure. 
In response, a prima facie case of obviousness is established when there is overlapping. MPEP 2144.05 I. In this instance, since there is overlapping at least in terms of the rhenium with regard to Darolia et al. (‘820), the compositions overall would overlap. Since there is overlap, In re Baird would not be applicable since the ranges of the prior art are not all broader than the ranges specified in the instant claims. Additionally, since there are preferred and more preferred ranges in Darolia et al. (‘820), the reference to Darolia et al. (‘820) should not limited to the more preferred ranges (narrower ranges) and should be applicable for all the reference contains. 
Second, the Applicant primarily argues that Konter et al. (‘763) is directed to teaching addition of a specific nitrogen to an existing broad genus of nickel-base superalloys; the Examiner’s cited range is not identified by Konter et al. (‘763) as in any way being a specific genus having shared properties; and the Examiner’s asserted range comprehends disparate alloys with greatly different properties.
In response, the Examiner notes that Konter et al. (‘763) discloses an overlapping range of cobalt relative to the pending claims. A prima facie case of obviousness is established when there is overlapping. MPEP 2144.05 I. In this instance, since there is overlapping at least in terms of the cobalt with regard to Konter et al. (‘763), the compositions overall would overlap. Since there is overlap, In re Baird would not be applicable since the ranges of the prior art are not all broader than the ranges specified in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESSEE R ROE/Primary Examiner, Art Unit 1759